Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  143131                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  In re ALEX JOEL GARCIA                                                                                    Brian K. Zahra,
  _________________________________________                                                                            Justices

  PEOPLE OF THE STATE OF MICHIGAN,
            Petitioner-Appellee,
  v                                                                  SC: 143131
                                                                     COA: 300199
  ALEX JOEL GARCIA,                                                  Wayne CC Family Division:
             Respondent-Appellant.                                   No. 01-404473-DL
  _________________________________________/

        On order of the Court, the application for leave to appeal the April 14, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
           y0829                                                                Clerk